DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2015/0263060 A1; hereinafter, “Park”, which is a prior art of record cited in the IDS filed 05/21/2020).
Regarding claims 1, 2, 6 and 10-13:
re claim 1, Park discloses a chip package, comprising:
a substrate 100a (Fig. 3 and [0089]) having a first surface (bottom side, as viewed in Fig. 3) and a second surface (top side, as viewed in Fig. 3) opposite the first surface, and comprising a first opening 136 (Fig. 3 and [0102]) and a second opening 114 (Figs. 3, 4D and [00096]) 
a first conductive structure 122/124 (Fig. 4G and [0139], also note 122a/124a in Fig. 3 and [0102]) comprising:
a first conductive portion 122/122a (Figs. 3 and 4G) in the first opening 114 of the substrate; and 
a second conductive portion 124/124a (Figs. 3 and 4G) over the second surface of the substrate; and 
an electrical isolation structure 120 (Fig. 3 and [0098]) comprising:
a first isolation portion 116 (Fig. 3 and [0098]) in the second opening of the substrate; and 
a second isolation portion 118 (Fig. 3 and [0098]) extending from the first isolation portion 116 and between the second surface (top) of the substrate 100a and the second conductive portion 124/124a (Figs. 3 and 4G);

re claim 2, Park discloses the chip package as claimed in claim 1, further comprising: a passivation layer 130a (Figs. 3 [0108]) covering the second conductive portion 124a (Fig. 3) and the second isolation portion 118 (Fig. 3); and 
a second conductive structure [inherently] passing through the passivation layer  130a (Fig. 2F and [0046]), so as to be electrically connected to the second conductive portion 124a (at pad pattern 128 [0108 and 0142], NOTE: although Park does not explicitly disclose/show a conductive structure electrically connected to the pad pattern 128, Park anticipates an electrical connection to the pad pattern 128 because the pad pattern 128 serves as an electrode to receive external signals, see [0142]);

re claim 6, the chip package as claimed in claim 1, wherein the electrical isolation structure 120 comprises oxide [0098] or a photoresist material;

re claim 10, the chip package as claimed in claim 1, wherein the second conductive portion 124a (Fig. 3) extends from the first conductive portion 122a, so that the second conductive portion and the first conductive portion are formed of the same conductive material layer (i.e., both “122” and “124” may comprise titanium nitride, see [0132-0133]);

re claim 11, the chip package as claimed in claim 1, wherein the second conductive portion 124a (Fig. 3) is connected to the first conductive portion 122a, and the second conductive portion and the first conductive portion are formed of different conductive material layers (i.e., portion “124a” includes aluminum, but portion “122a” does not, see [0132-0133]);

	re claim 12, the chip package as claimed in claim 1, wherein the first opening 136 (Figs. 3 and 4F) is spaced a distance apart from the second opening 114, and the distance is less than or equal to a width of the first opening 136 (e.g., in Fig. 4F, the widest/upper portion of “136” is larger than a smallest distance between “136” and “114” that is located at the uppermost parts of “136” and “114”); and

re claim 13, the chip package as claimed in claim 1, further comprising an insulating layer 110 (Figs. 3, 4F and [0093]) covering the first (lower) surface of the substrate 100s, wherein the insulating layer (NOTE: “layer” should be added) comprises a conductive pad (e.g., portion of “108” exposed by “136” in Fig. 4F) and the first conductive portion 122/22a (Figs. 3, 4G) extends into the insulating layer to form an electrical connection to the conductive pad.
Therefore, Park anticipates claims 1, 2, 6 and 10-13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bang et al. (US 2014/0035144 A1; hereinafter, “Bang”, which is a prior art of record cited in the IDS filed 05/21/2020) .
 	Park anticipates claim 1 but does not disclose the first isolation portion partially fills the second opening of the substrate, so as to form a hole between a bottom of the second opening and the first isolation portion.
Bang teaches through-silicon-vias (TSV), similar to that disclosed by Park, may undesirably result in a delamination of metal interconnect lines (e.g., see [0004]).  Accordingly, Bang teaches a through-electrode structure comprising a first insulating portion 122 (Fig. 2D and [0048]) partially filling a second opening 92 (Fig. 2B and [0056]) of a substrate 100, so as to form a hole 102 (Fig. 2D and [0048]) between a bottom of the second opening and the first isolation portion 122.
.

Allowable Subject Matter
Claims 3, 4, 7-9, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with the limitations in claims 1 and 2;
Claim 4 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with the limitations in claims 1 and 2;
Claims 7-8 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 7, when combined with the limitations in claims 1 and 6; 
Claim 9 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with the limitations in claims 1; and 
Claims 14-15 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 14, when combined with the limitations in claims 1 and 13.


Remarks
The prior objections to the title and claims are withdrawn in view of the amendments.
Claims 16-29 remain withdrawn as being directed to a nonelected invention.
Applicant’s remarks have been carefully reviewed and are generally not persuasive primarily because the terms “adjacent” and “sensor device” are quite broad such that Bang (as applied in the prior rejection) could be considered to read on claim 1 by the broadest reasonable interpretation of the claim language.  However, to expedite prosecution of the current application, a different IDS reference is cited to clearly show current claims 1, 2, 5, 6, and 10-13 are not patentably distinct from the prior art of record.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/21/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892